 GENERAL SERVICE EMPLOYEES UNION LOCAL NO. 73General Service Employees Union Local No. 73,affiliated with Service Employees InternationalUnion, AFL-CIO and Andy Frain, Inc. and AlliedSecurity, Incorporated-Cbicago. Cases 13-CC-942, 13-CC-947, and 13-CP-327June 21, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn November 29, 1976, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs, and Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Allied Security, Incorporated-Chicago, hereincalled Allied Security, is engaged in the business ofproviding contract security guard service. Thecomplaint alleged, inter alia, that Respondent, alabor organization which admits into membershipemployees other than guards, made threats to picketand/or did picket Allied Security and its customerson 3 separate dates with an object of forcing AlliedSecurity to recognize or bargain with Respondent asthe collective-bargaining representative of Allied'sguard employees. At the hearing, Respondent with-drew its answer and amended answer, but did notadmit that it had committed any unfair laborpractices. The parties also agreed to the language of aproposed "Order" which provided, inter alia, thatRespondent refrain from picketing or threatening topicket Allied Security in any manner for 30 daysfrom the receipt by Allied Security of a letter byRespondent disclaiming any interest in organizing itsemployees.The General Counsel then moved for summaryjudgment and the motion was granted. The Adminis-trative Law Judge found that Respondent hasviolated Section 8(bX)(4)(i) and (ii)(B) and Section8(b)(7)(C) of the Act and in his recommended Orderadopted the language proposed by the parties. In hisConclusion of Law 4, the Administrative Law Judgeconcluded that Respondent had violated Section8(b)(7)(C) of the Act by threatening to picket and bypicketing Allied Security and its customers for a230 NLRB No. 52period in excess of 30 days without a valid representa-tion petition having been filed Respondent and theGeneral Counsel have excepted to the Administra-tive Law Judge's Conclusion of Law 4 and thatportion of his recommended notice based thereon onthe grounds that the complaint does not allege thatRespondent picketed or threatened to picket AlliedSecurity and its customers for a period in excess of 30days without a valid petition having been filed underSection 9(c) of the Act. The General Counsel furthercontends that since Respondent admits nonguardsinto membership it cannot be certified as thecollective-bargaining representative of Allied Securi-ty's guards by virtue of Section 9(bX3) of the Actand, therefore, Respondent may not picket orthreaten to picket Allied Security, notwithstandingthe "thirty days" language of Section 8(bX7)(C). Insupport thereof, the General Counsel relies, inter alia,on General Service Employees Union Local No. 73,affiliated with Service Employees International Union,AFL-CIO (A-I Security Service Co.), 224 NLRB 434(1976), and Drivers, Chauffeurs, Warehousemen andHelpers, Local Union No. 71, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Wells FargoArmored Service Corporation), 221 NLRB 1240(1975). We find merit in these exceptions. According-ly, we shall amend Conclusion of Law 4, as set forthbelow, and shall also substitute an appropriatenotice.AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 4:"4. By threatening to picket and by picketingAllied Security, Incorporated-Chicago, and its cus-tomers for the purpose of forcing or requiring AlliedSecurity, Inc., to recognize and bargain with theRespondent as the collective-bargaining representa-tive of its employees when the Respondent has notbeen certified as the representative of such employ-ees and cannot be so certified by virtue of theprovisions of Section 9(b)(3) of the Act, the Respon-dent herein violated Section 8(b)(7XC) of the Act. Allof the aforesaid unfair labor practices have a close,intimate, and substantial effect on commerce be-tween the several states."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, General ServiceEmployees Union Local No. 73, affiliated with351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDService Employees International Union, AFL-CIO,Chicago, Illinois, its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order except that the attached noticeis substituted for that of the Administrative LawJudge.MEMBER MURPHY, dissenting in part:I disagree with my colleagues that Respondentviolated Section 8(b)(7)(C) of the Act as alleged inthe consolidated complaint.'Although Respondent does not contest the com-plaint allegations that the employees of AlliedSecurity, Incorporated-Chicago are guards withinthe meaning of Section 9(b)(3) of the Act, I cannot-as a matter of fact or law-accept that conclusion.The consolidated complaint alleges that AlliedSecurity is in the business of providing contractsecurity guard services. In other words, it providesguards for its customers, not for itself. In myconcurring opinion in Brink's, Incorporated, 226NLRB 1182 (1976), I took the position that the term"guard" applies only to an employer's own plantprotection employees. Clearly, the employees ofAllied Security do not fit within that definition.Accordingly, I would find that none of AlliedSecurity's employees here are guards within thepurview of Section 9(b)(3). Thus, since there is noallegation that picketing for an object of recognitionoccurred for more than 30 days without the filing ofa petition for an election, and inasmuch as a threat topicket does not, in my view, invoke the proscriptionof Section 8(b)(7)(C),2I perceive no basis for findingthat the Union has violated that section of the Act.3Iwould, therefore, dismiss the complaint in Case 13-CP-327.I I agree with their finding that Respondent violated Sec. 8(bX4Xi) and(iiXB) of the Act.2 See my dissent in General Service Employees Union Local No. 73 (A-ISecurity Service Co.). 224 NLRB 434.3 See my dissent in International Brotherhood of Teamsters, Local 344(Purolator Security, Inc.), 228 NLRB 1379 (1977).APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any individ-ual employed by any person engaged in interstatecommerce or in an industry affecting commerceto engage in a strike or a refusal in the course ofhis employment to use, manufacture, process,transport, or otherwise handle or work on goods,articles, or commodities, or to perform anyservices, and WE WILL NOT threaten, restrain, orcoerce any person engaged in interstate com-merce or in an industry affecting interstatecommerce where, in either case, the object thereofis to force or require said person, or any otherperson, to cease doing business with Andy Frain,Inc., or Allied Security, Incorporated-Chicago, orto force or require Andy Frain Inc., or AlliedSecurity, Incorporated-Chicago to recognize usas the collective-bargaining representative of itsemployees unless we have been certified pursuantto Section 9 of the National Labor Relations Act.WE WILL NOT picket or 'threaten to picketAllied Security, Incorporated-Chicago, where anobject thereof is to force or require AlliedSecurity, Incorporated-Chicago, to recognize orbargain with us as the representative of guardsemployed by Allied Security, Incorporated-Chi-cago, or forcing or requiring employees of AlliedSecurity, Incorporated-Chicago, to select us astheir collective-bargaining agent, when we havenot been certified as the representative of suchemployees and cannot be so certified by virtue ofthe provisions of Section 9(b)(3) of the Act.WE WILL notify Allied Security, Incorporated-Chicago, that we do not have any interest inorganizing their employees or in being recognizedby it as a bargaining agent, and WE WILL refrainfrom picketing Allied Security, Incorporated-Chicago, for a period of 30 days from the date ofreceipt of said letter of disclaimer.GENERAL SERVICEEMPLOYEES UNIONLOCAL No. 73,AFFILIATED WITHSERVICE EMPLOYEESINTERNATIONAL UNION,AFL-CIODECISIONFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Chicago,Illinois, upon a consolidated unfair labor practice com-plaint1issued by the Regional Director for Region 13which alleges that Respondent General Service EmployeesThe principal docket entries in this case are as follows: Charge filedagainst Respondent by Andy Frain, Inc., in Cases 13-CC-942 and 13-CP-326 on August 10, 1976; charge filed against Respondent by Allied Security.Inc., in Case 13-CP-327 on August 23, 1976, and amended on September23, 1976; charge filed against Respondent by Allied Security, Inc., in Case13-CC-947 on September 23, 1976; consolidated complaint issued againstRespondent in Cases 13-CC-942 and 13-CP-326 on August 20, 1976;complaint issued in Case 13-CP-327 on September 10, 1976; orderconsolidating Cases 13-CC-942, 13-CP-326, and 13-CP-327 on September9, 1976; amended complaint in Case 13-CC-942 issued on October 4, 1976;352 GENERAL SERVICE EMPLOYEES UNION LOCAL NO. 73Union Local No. 73, affiliated with Service EmployeesInternational Union, AFL-CIO, unlawfully picketed orthreatened to picket Andy Frain, Inc.,2and Allied Security,Incorporated, and customers thereof in violation of Section8(b)(4)(i) and (ii)(B) and Section 8(b)(7)(C) of the Act. Aspart of a settlement of this matter which was concluded bythe parties, the Respondent, without admitting the comm is-sion of any unfair labor practices, withdrew its answer andamended answer, whereupon the General Counsel movedfor summary judgment. Under Section 102.20 of theBoard's Rules and Regulations, Series 8, as amended, anyallegation not specifically denied by a respondent's answeris deemed to be admitted. Since there was no answer beforeme, there was no material issue of fact to be tried, so theGeneral Counsel's motion for summary judgment wasgranted. Accordingly, I find as a fact upon the record inthis case that the Respondent did, by the acts and conductalleged in the consolidated complaint herein, violateSection 8(b)(4)(i) and (ii)(B) and Section 8(bX7)(C) of theAct.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1. Andy Frain, Inc., and Allied Security, Incorporated(Chicago), are, respectively, employers engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Respondent General Service Employees UnionLocal No. 73, affiliated with Service Employees Interna-tional Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By threatening to picket United Air Lines with anobject of forcing or requiring United Air Lines to ceasedoing business with Andy Frain, Inc.; by picketing with anobject of forcing Car Carriers, Inc., to cease doing businesswith the Ford Motor Corporation, with the further objectof forcing the Ford Motor Corporation to cease doingbusiness with the Hertz Corporation, and for the furtherobject of forcing the Hertz Corporation to cease doingbusiness with Allied Security, Incorporated (Chicago), andalso to force Allied Security, Incorporated (Chicago) andFrain to bargain with Respondent as the collective-bar-gaining representative of its employees, the Respondentherein violated Section 8(b)(4Xi) and (iiXB) of the Act.4. By threatening to picket and by picketing AlliedSecurity, Incorporated (Chicago), and its customers for aperiod in excess of 30 days without a valid representationpetition having been filed, for the purpose of forcing orconsolidated complaint issued in Cases 13-CP-327 and 13-CC-947 onOctober 5, 1976: charge in Case 13-CP-326 withdraw on October 6. 1976;order further consolidating cases omitting Case 13-CP-326 issued onOctober 11, 1976; Respondent's answer filed on a date not apparent fromrecord; Respondent's amended answer filed on a date not apparent fromrecord; hearing held in Chicago, Illinois, on November 8, 1976.2 Respondent admits, and I find, that the Charging Party Andy Frain.Inc., is an Illinois corporation which maintains its principal place ofbusiness in Chicago, Illinois, where it is engaged in the business of providingpersonnel for crowd control, baggage inspection, passenger screening, andrelated services. Dunng the preceding calendar year, a representativeperiod, it has performed such services valued in excess of $500.000 of whichS50,000 were performed in States other than Illinois. Accordingly, it is anemployer engaged in commerce within the meaning of Sec. 2(2), (6), and (7)requiring Allied Security, Inc., to recognize and bargainwith the Respondent as the collective-bargaining represen-tative of its employees, the Respondent herein violatedSection 8(bX7X)(C) of the Act. All of the aforesaid unfairlabor practices have a close, intimate, and substantial effecton commerce between the several states.REMEDYHaving found that the Respondent herein has engaged incertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take otheraction designed to effectuate the purposes and policies ofthe Act. As the parties have agreed to the language of aproposed Board Order, and as the proposed ordersubstantially remedies the unfair labor practices foundherein, I will recommend said order to the Board.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record hereinconsidered as a whole, and pursuant to Section 10(c) of theAct, I make the following recommended:ORDER3Respondent General Service Employees Union LocalNo. 73, affiliated with Service Employees InternationalUnion, AFL-CIO, Chicago, Illinois, its officers, agents,and representatives, shall:I. Cease and desist from:(a) Threatening, coercing, and restraining United AirLines or any other person engaged in commerce or in anindustry affecting commerce, where an object thereof isforcing or requiring any person to cease using, selling,handling, transporting, or otherwise dealing in the productsof Andy Frain, Inc., or to cease doing business with AndyFrain, Inc., or forcing or requiring Andy Frain, Inc., torecognize and bargain with the Respondent as therepresentative of its employees, unless Respondent hasbeen certified as the representative of such employeesunder the provisions of Section 9 of the Act.(b) Inducing or encouraging any individual employed byCar Carriers, Inc., or any other person engaged incommerce, or in an industry affecting commerce, to engagein a strike or a refusal in the course of his employment touse, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities,or to perform any service; or(c) Threatening, coercing, or restraining Car Carriers,Inc., Ford Motor Corporation, Hertz Corporation, or anyother person engaged in commerce or in an industryof the Act. Charging Party Allied Security, Incorporated (Chicago), is anIllinois corporation which maintains its principal place of business in OakPark, Illinois, where it is engaged in providing contract security guardservice. During the past calendar year, a representative period, it haspurchased and shipped goods and services from Illinois to points and placeslocated outside the State of Illinois. Accordingly. it is an employer engagedin commerce within the meaning of Sec. 2(5) of the Act. The Respondent isa labor organization within the meaning of Sec. 2(5) of the Act.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting commerce, where in either case, as set forth inparagraphs (b) and (c) hereof, an object thereof is forcingor requiring any person to cease using, selling, handling,transporting, or otherwise dealing in the products of AlliedSecurity, Incorporated (Chicago), or forcing or requiringAllied Security, Incorporated (Chicago), to recognize orbargain with the Respondent as the representative of itsemployees, unless Respondent has been certified as therepresentative of such employees under the provisions ofSection 9 of the Act.(d) Picketing or threatening to picket Allied Security,Incorporated (Chicago), where an object thereof is to forceor require Allied Security, Incorporated (Chicago), torecognize or bargain with the Respondent as the represen-tative of guards employed by Allied Security, Incorporated(Chicago), or forcing or requiring employees of AlliedSecurity, Incorporated (Chicago), to select the Respondentas their collective-bargaining agent, when Respondent hasnot been certified as the representative of such employeesand cannot be so certified by virtue of the provisions ofSection 9(b)(3) of the Act.2. Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a) Send to Allied Security, Incorporated (Chicago), aletter containing the following text and signed by Respon-dent's General Counsel:This is to advise you that the General ServiceEmployees Union, Local No. 73, affiliated with ServiceEmployees International Union, AFL-CIO, does notIn the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to ahave any interest in organizing your employees, or inbeing recognized by you as the representative of youremployees, or in obtaining or negotiating with you alabor agreement covering your employees.(b) Refrain from picketing or threatening to picket AlliedSecurity, Incorporated (Chicago), in any manner whatsoev-er for a period of 30 days from the receipt by AlliedSecurity, Incorporated (Chicago), of the letter referred to inparagraph (a) hereof.(c) Post at its office and meeting hall in Chicago, Illinois,copies of the attached notice marked "Appendix."4Copiesof said notice, on forms provided by the Regional Directorfor Region 13, after being duly signed by its authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and shall be maintained by it for60 consecutive days thereafter, including all places wherenotices to members are customarily placed. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Deliver to the Regional Director for Region 13 signedcopies of said notice for posting by Andy Frain, Inc., andAllied Security, Incorporated (Chicago), if they are willing,at all locations where said employers normally post noticesto their employees.(e) Notify the Regional Director for Region 13, inwriting, within twenty days from the date of this Order,what steps the Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."354